DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20 – 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As per claim 20, the specification does not provide a definition for the claimed “computer-readable storage device”.  A Broadest reasonable interpretation for the term would include both statutory embodiments and non-statutory embodiments such as signals.  The words "storage", "recording", and/or “device” are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  As such, the claim(s) is/are drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this/these claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim(s) to read as a “non-transitory computer-readable storage device”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 – 12, 14 – 21, and 23 – 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander et al. US Patent Application Publication No. 2018/0232234 (herein after referred to as Alexander).
Regarding claim 1, Alexander describes a device comprising: a scoreboard comprising: a plurality of scoreboard entries configured to store information regarding one or more uncompleted memory access operations (…dispatched stores are tracked at the front end of the pipeline (the Dispatched Store Table, or DST).  Upon encountering a load, a base/index/displacement (B/X/D) comparison can be performed with all valid entries of the table (page 2, paragraph [0022])); and a dependency matrix configured to store dependency information corresponding to the plurality of scoreboard entries (…The parallel table is implemented as an instruction dependency matrix in instruction dependency matrix 514 that records the dependency information for each dependency identified by the IDU unit… (page 4, paragraph [0039]).  …Memory image 800 depicts information used to determine whether there is overlap between the instructions even if the starting addresses are not the same (page 5, paragraph [0046])); and a processor configured to (It will be understood that the process 400 can be applied to any processing circuitry that incorporates a processor pipeline… (page 3, paragraph [0035])): retrieve a first memory access instruction from an instruction buffer (Each time an instruction comes down the pipeline, it is checked to determine if it is a store or not.  If it is, then the above information is written to the DST… (page 4, paragraph [0038])), the first memory access instruction indicating a first address range of a first memory access operation (Some operations have a static length such as a basic load which always writes 4 bytes of data… (page 5, paragraph [0047]).  There may also be instances of operations that are not static that have dynamic lengths, but many of those can be determined from the itext… (page 5, paragraph [0049])); add an indication of the first memory access instruction to a first scoreboard entry of the plurality of scoreboard entries (Each time an instruction comes down the pipeline, it is checked to determine if it is a store or not.  If it is, then the above information is written to the DST… Anytime a subsequent load comes down pipeline, the same information in the load is compared to store information in all valid DST entries (page 4, paragraph [0038])); and based on determining that the first address range at least partially overlaps a second address range associated with a second scoreboard entry of the plurality of scoreboard entries that corresponds to a second memory access instruction, set an element of the dependency matrix to have a has-dependency value indicating a dependency of the first scoreboard entry on the second scoreboard entry (…The parallel table is implemented as an instruction dependency matrix in instruction dependency matrix 514 that records the dependency information for each dependency identified by the IDU unit… (page 4, paragraph [0039]).  …Memory image 800 depicts information used to determine whether there is overlap between the instructions even if the starting addresses are not the same (page 5, paragraph [0046])).
Regarding claim 3, Alexander describes the device of claim 1 (see above), further comprising a ready buffer configured to store information regarding a plurality of memory access instructions that are available for execution in any order (…based on the position of the store in the issue queue… (page 2, paragraph [0022]).  In any modern, out of order microprocessor, it is necessary to closely track dependencies between instructions in order to both prevent an older instruction from corrupting a younger instruction’s data and ensure that the data a younger instruction is processing is up to date (page 1, paragraph [0016]).  In some aspects, the IDU dispatches in order, identifying SOSC dependencies as we dispatch, while the ISU issues out of order using the scoreboard (page 4, paragraph [0039])), wherein the processor is further configured to: determine, based on the dependency matrix, whether the second scoreboard entry has a dependency on any other scoreboard entry of the plurality of scoreboard entries; and based on determining that the second scoreboard entry does not have a dependency on any other scoreboard entry, add an indication of the second memory access instruction to the ready buffer (Accordingly, instruction dependency matrix 514 keeps track of all dependencies in the issue queue including the present dependency.  Once the dependency is resolved, then the instruction dependency matrix 514 knows it can issue this load (page 4, paragraph [0043])).
Regarding claim 5, Alexander describes the device of claim 1 (see above), wherein the processor is further configured to, subsequent to execution of the second memory access instruction: update the dependency matrix to remove any dependencies on the second scoreboard entry; and update a validity indicator to mark the second scoreboard entry as available (Delay logic 500 may also update instruction dependency matrix 514 with information indicative of a dependency in an issue queue… (page 5, paragraph [0058]).  …instruction dependency matrix 514 keeps track of all dependencies in the issue queue including the present dependency.  Once the dependency is resolved, then the instruction dependency matrix 514 knows it can issue the load (page 4, paragraph [0043])).
Regarding claim 6, Alexander describes the device of claim 1 (see above), wherein the processor is configured to, in response to at least one of determining that a first start address of the first address range is greater than or equal to a second start address of the second address range and the first start address is less than a second end address of the second address range or determining that a first end address of the first address range is greater than the second start address and the first end address is less than or equal to the second end address, determine that the first address range at least partially overlaps the second address range (Some operations have a static length… (page 5, paragraph [0047]).  There may also be instances of operations that are not static that have dynamic lengths… (page 5, paragraph [0049]).  Now delay logic 500 may compare the memory images, according to one or more embodiments.  Delay logic 500 may query vectors 810 and 812 and cause memory image 800 to perform a bitwise AND operation.  In the present example, this operation gives a result of 00011000 (same as the load image).  This means that there is overlap between this MVC and this load where the system is storing and loading from.  Delay logic 500 may then perform a bitwise OR operation on all bits of resulting vector, and if the result of the OR operation is a 1, delay logical 500 determines that there was overlap.  Any instance of an overlap (determined by the base/index/displacement compare and memory image check) between these two instructions is reported to instruction dependency matrix 514 (page 5, paragraph [0050])).
Regarding claim 7, Alexander describes the device of claim 1 (see above), wherein the processor is configured to, in response to at least one of determining that a second start address of the second address range is greater than or equal to a first start address of the first address range and the second start address is less than a first end address of the first address range or determining that a second end address of the second address range is greater than the first start address and the second end address is less than or equal to the first end address, determine that the first address range at least partially overlaps the second address range (Some operations have a static length… (page 5, paragraph [0047]).  There may also be instances of operations that are not static that have dynamic lengths… (page 5, paragraph [0049]).  Now delay logic 500 may compare the memory images, according to one or more embodiments.  Delay logic 500 may query vectors 810 and 812 and cause memory image 800 to perform a bitwise AND operation.  In the present example, this operation gives a result of 00011000 (same as the load image).  This means that there is overlap between this MVC and this load where the system is storing and loading from.  Delay logic 500 may then perform a bitwise OR operation on all bits of resulting vector, and if the result of the OR operation is a 1, delay logical 500 determines that there was overlap.  Any instance of an overlap (determined by the base/index/displacement compare and memory image check) between these two instructions is reported to instruction dependency matrix 514 (page 5, paragraph [0050])).
Regarding claim 8, Alexander describes the device of claim 1 (see above), wherein the scoreboard further includes a range testing circuit, and wherein the processor is configured to: provide, to the range testing circuit, a first indication of the first scoreboard entry and a second indication of the second scoreboard entry; and based on receiving an overlap indication from the range testing circuit, determine that the first address range at least partially overlaps the second address range (Some operations have a static length… (page 5, paragraph [0047]).  There may also be instances of operations that are not static that have dynamic lengths… (page 5, paragraph [0049]).  Now delay logic 500 may compare the memory images, according to one or more embodiments.  Delay logic 500 may query vectors 810 and 812 and cause memory image 800 to perform a bitwise AND operation.  In the present example, this operation gives a result of 00011000 (same as the load image).  This means that there is overlap between this MVC and this load where the system is storing and loading from.  Delay logic 500 may then perform a bitwise OR operation on all bits of resulting vector, and if the result of the OR operation is a 1, delay logical 500 determines that there was overlap.  Any instance of an overlap (determined by the base/index/displacement compare and memory image check) between these two instructions is reported to instruction dependency matrix 514 (page 5, paragraph [0050])).
Regarding claim 9, Alexander describes the device of claim 1 (see above), wherein the processor is further configured to, in response to determining that the first scoreboard entry has no dependency on any of the plurality of scoreboard entries, add an indication of the first memory access instruction to a ready buffer (If a hit (a memory overlap) is detected, the delay logic 500 can set a scoreboarding bit (not shown) on the overlapping instruction based on the position of the store in the issue queue (QPOS) (page 5, paragraph [0056]).  It is inherent that when a hit is not detected the instruction passes through without any delay).
Regarding claim 10, Alexander describes the device of claim 1 (see above), wherein the processor is configured to set the element of the dependency matrix to have the has-dependency value further based on determining that at least one of the first memory access instruction or the second memory access instruction includes a write access instruction (Each time an instruction comes down the pipeline, it is checked to determine if it is a store or not.  If it is, then the above information is written to the DST… (page 4, paragraph [0038])).
Regarding claim 11, Alexander describes a method of memory access management comprising: retrieving, at a device, a first memory access instruction from an instruction buffer (Each time an instruction comes down the pipeline, it is checked to determine if it is a store or not.  If it is, then the above information is written to the DST… (page 4, paragraph [0038])), the first memory access instruction indicating a first address range of a first memory access operation (Some operations have a static length such as a basic load which always writes 4 bytes of data… (page 5, paragraph [0047]).  There may also be instances of operations that are not static that have dynamic lengths, but many of those can be determined from the itext… (page 5, paragraph [0049])); adding, by the device, an indication of the first memory access instruction to a first scoreboard entry of a plurality of scoreboard entries of a scoreboard (Each time an instruction comes down the pipeline, it is checked to determine if it is a store or not.  If it is, then the above information is written to the DST… Anytime a subsequent load comes down pipeline, the same information in the load is compared to store information in all valid DST entries (page 4, paragraph [0038])); and based on determining that the first address range at least partially overlaps a second address range associated with a second scoreboard entry of the plurality of scoreboard entries that corresponds to a second memory access instruction, setting an element of a dependency matrix to have a has-dependency value indicating a dependency of the first scoreboard entry on the second scoreboard entry (…The parallel table is implemented as an instruction dependency matrix in instruction dependency matrix 514 that records the dependency information for each dependency identified by the IDU unit… (page 4, paragraph [0039]).  …Memory image 800 depicts information used to determine whether there is overlap between the instructions even if the starting addresses are not the same (page 5, paragraph [0046])).
Regarding claim 12, Alexander describes the method of claim 11 (see above), further comprising: determining, based on the dependency matrix, whether the second scoreboard entry has a dependency on any other scoreboard entry of the plurality of scoreboard entries; and based on determining that the second scoreboard entry does not have a dependency on any other scoreboard entry, adding an indication of the second memory access instruction to a ready buffer (…based on the position of the store in the issue queue… (page 2, paragraph [0022]).  In any modern, out of order microprocessor, it is necessary to closely track dependencies between instructions in order to both prevent an older instruction from corrupting a younger instruction’s data and ensure that the data a younger instruction is processing is up to date (page 1, paragraph [0016]).  In some aspects, the IDU dispatches in order, identifying SOSC dependencies as we dispatch, while the ISU issues out of order using the scoreboard (page 4, paragraph [0039]).  Accordingly, instruction dependency matrix 514 keeps track of all dependencies in the issue queue including the present dependency.  Once the dependency is resolved, then the instruction dependency matrix 514 knows it can issue this load (page 4, paragraph [0043])).
Regarding claim 14, Alexander describes the method of claim 11 (see above), further comprising, subsequent to execution of the second memory access instruction: updating, at the device, the dependency matrix to remove any dependencies on the second scoreboard entry; and updating, by the device, a validity indicator to mark the second scoreboard entry as available (Delay logic 500 may also update instruction dependency matrix 514 with information indicative of a dependency in an issue queue… (page 5, paragraph [0058]).  …instruction dependency matrix 514 keeps track of all dependencies in the issue queue including the present dependency.  Once the dependency is resolved, then the instruction dependency matrix 514 knows it can issue the load (page 4, paragraph [0043])).
Regarding claim 15, Alexander describes the method of claim 11 (see above), further comprising, in response to at least one of determining that a first start address of the first address range is greater than or equal to a second start address of the second address range and the first start address is less than a second end address of the second address range or determining that a first end address of the first address range is greater than the second start address and the first end address is less than or equal to the second end address, determining that the first address range at least partially overlaps the second address range (Some operations have a static length… (page 5, paragraph [0047]).  There may also be instances of operations that are not static that have dynamic lengths… (page 5, paragraph [0049]).  Now delay logic 500 may compare the memory images, according to one or more embodiments.  Delay logic 500 may query vectors 810 and 812 and cause memory image 800 to perform a bitwise AND operation.  In the present example, this operation gives a result of 00011000 (same as the load image).  This means that there is overlap between this MVC and this load where the system is storing and loading from.  Delay logic 500 may then perform a bitwise OR operation on all bits of resulting vector, and if the result of the OR operation is a 1, delay logical 500 determines that there was overlap.  Any instance of an overlap (determined by the base/index/displacement compare and memory image check) between these two instructions is reported to instruction dependency matrix 514 (page 5, paragraph [0050])).
Regarding claim 16, Alexander describes the method of claim 11 (see above), further comprising, in response to at least one of determining that a second start address of the second address range is greater than or equal to a first start address of the first address range and the second start address is less than a first end address of the first address range or determining that a second end address of the second address range is greater than the first start address and the second end address is less than or equal to the first end address, determine that the first address range at least partially overlaps the second address range (Some operations have a static length… (page 5, paragraph [0047]).  There may also be instances of operations that are not static that have dynamic lengths… (page 5, paragraph [0049]).  Now delay logic 500 may compare the memory images, according to one or more embodiments.  Delay logic 500 may query vectors 810 and 812 and cause memory image 800 to perform a bitwise AND operation.  In the present example, this operation gives a result of 00011000 (same as the load image).  This means that there is overlap between this MVC and this load where the system is storing and loading from.  Delay logic 500 may then perform a bitwise OR operation on all bits of resulting vector, and if the result of the OR operation is a 1, delay logical 500 determines that there was overlap.  Any instance of an overlap (determined by the base/index/displacement compare and memory image check) between these two instructions is reported to instruction dependency matrix 514 (page 5, paragraph [0050])).
Regarding claim 17, Alexander describes the method of claim 11 (see above), further comprising: providing, to a range testing circuit of the scoreboard, a first indication of the first scoreboard entry and a second indication of the second scoreboard entry; and based on receiving an overlap indication from the range testing circuit, determining that the first address range at least partially overlaps the second address range (Some operations have a static length… (page 5, paragraph [0047]).  There may also be instances of operations that are not static that have dynamic lengths… (page 5, paragraph [0049]).  Now delay logic 500 may compare the memory images, according to one or more embodiments.  Delay logic 500 may query vectors 810 and 812 and cause memory image 800 to perform a bitwise AND operation.  In the present example, this operation gives a result of 00011000 (same as the load image).  This means that there is overlap between this MVC and this load where the system is storing and loading from.  Delay logic 500 may then perform a bitwise OR operation on all bits of resulting vector, and if the result of the OR operation is a 1, delay logical 500 determines that there was overlap.  Any instance of an overlap (determined by the base/index/displacement compare and memory image check) between these two instructions is reported to instruction dependency matrix 514 (page 5, paragraph [0050])).
Regarding claim 18, Alexander describes the method of claim 11 (see above), further comprising, in response to determining that the first scoreboard entry has no dependency on any of the plurality of scoreboard entries, adding an indication of the first memory access instruction to a ready buffer (If a hit (a memory overlap) is detected, the delay logic 500 can set a scoreboarding bit (not shown) on the overlapping instruction based on the position of the store in the issue queue (QPOS) (page 5, paragraph [0056]).  It is inherent that when a hit is not detected the instruction passes through without any delay).
Regarding claim 19, Alexander describes the method of claim 11 (see above), wherein the first memory access operation includes a read operation or a write operation (Each time an instruction comes down the pipeline, it is checked to determine if it is a store or not.  If it is, then the above information is written to the DST… (page 4, paragraph [0038])).
Regarding claim 20, Alexander describes a computer-readable storage device storing instructions that, when executed by a processor, cause the processor to (These computer readable program instructions may be provided to a processor of a general purpose computer… such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks (page 6, paragraph [0061])): retrieve a first memory access instruction from an instruction buffer (Each time an instruction comes down the pipeline, it is checked to determine if it is a store or not.  If it is, then the above information is written to the DST… (page 4, paragraph [0038])), the first memory access instruction indicating a first address range of a first memory access operation (Some operations have a static length such as a basic load which always writes 4 bytes of data… (page 5, paragraph [0047]).  There may also be instances of operations that are not static that have dynamic lengths, but many of those can be determined from the itext… (page 5, paragraph [0049])); add an indication of the first memory access instruction to a first scoreboard entry of a plurality of scoreboard entries of a scoreboard (Each time an instruction comes down the pipeline, it is checked to determine if it is a store or not.  If it is, then the above information is written to the DST… Anytime a subsequent load comes down pipeline, the same information in the load is compared to store information in all valid DST entries (page 4, paragraph [0038])); and based on determining that the first address range at least partially overlaps a second address range associated with a second scoreboard entry of the plurality of scoreboard entries that corresponds to a second memory access instruction, set an element of a dependency matrix to have a has-dependency value indicating a dependency of the first scoreboard entry on the second scoreboard entry (…The parallel table is implemented as an instruction dependency matrix in instruction dependency matrix 514 that records the dependency information for each dependency identified by the IDU unit… (page 4, paragraph [0039]).  …Memory image 800 depicts information used to determine whether there is overlap between the instructions even if the starting addresses are not the same (page 5, paragraph [0046])).
Regarding claim 21, Alexander describes the computer-readable storage device of claim 20 (see above), wherein the instructions, when executed by the processor, further cause the processor to: determine, based on the dependency matrix, whether the second scoreboard entry has a dependency on any other scoreboard entry of the plurality of scoreboard entries; and based on determining that the second scoreboard entry does not have a dependency on any other scoreboard entry, add an indication of the second memory access instruction to a ready buffer (…based on the position of the store in the issue queue… (page 2, paragraph [0022]).  In any modern, out of order microprocessor, it is necessary to closely track dependencies between instructions in order to both prevent an older instruction from corrupting a younger instruction’s data and ensure that the data a younger instruction is processing is up to date (page 1, paragraph [0016]).  In some aspects, the IDU dispatches in order, identifying SOSC dependencies as we dispatch, while the ISU issues out of order using the scoreboard (page 4, paragraph [0039]).  Accordingly, instruction dependency matrix 514 keeps track of all dependencies in the issue queue including the present dependency.  Once the dependency is resolved, then the instruction dependency matrix 514 knows it can issue this load (page 4, paragraph [0043])).
Regarding claim 23, Alexander describes the computer-readable storage device of claim 20 (see above), wherein the instructions, when executed by the processor, further cause the processor to, subsequent to execution of the second memory access instruction: update the dependency matrix to remove any dependencies on the second scoreboard entry; and update a validity indicator to mark the second scoreboard entry as available (Delay logic 500 may also update instruction dependency matrix 514 with information indicative of a dependency in an issue queue… (page 5, paragraph [0058]).  …instruction dependency matrix 514 keeps track of all dependencies in the issue queue including the present dependency.  Once the dependency is resolved, then the instruction dependency matrix 514 knows it can issue the load (page 4, paragraph [0043])).
Regarding claim 24, Alexander describes the computer-readable storage device of claim 20 (see above), wherein the instructions, when executed by the processor, further cause the processor to, in response to at least one of determining that a first start address of the first address range is greater than or equal to a second start address of the second address range and the first start address is less than a second end address of the second address range or determining that a first end address of the first address range is greater than the second start address and the first end address is less than or equal to the second end address, determine that the first address range at least partially overlaps the second address range (Some operations have a static length… (page 5, paragraph [0047]).  There may also be instances of operations that are not static that have dynamic lengths… (page 5, paragraph [0049]).  Now delay logic 500 may compare the memory images, according to one or more embodiments.  Delay logic 500 may query vectors 810 and 812 and cause memory image 800 to perform a bitwise AND operation.  In the present example, this operation gives a result of 00011000 (same as the load image).  This means that there is overlap between this MVC and this load where the system is storing and loading from.  Delay logic 500 may then perform a bitwise OR operation on all bits of resulting vector, and if the result of the OR operation is a 1, delay logical 500 determines that there was overlap.  Any instance of an overlap (determined by the base/index/displacement compare and memory image check) between these two instructions is reported to instruction dependency matrix 514 (page 5, paragraph [0050])).
Regarding claim 25, Alexander describes the computer-readable storage device of claim 20 (see above), wherein the instructions, when executed by the processor, further cause the processor to, in response to at least one of determining that a second start address of the second address range is greater than or equal to a first start address of the first address range and the second start address is less than a first end address of the first address range or determining that a second end address of the second address range is greater than the first start address and the second end address is less than or equal to the first end address, determine that the first address range at least partially overlaps the second address range (Some operations have a static length… (page 5, paragraph [0047]).  There may also be instances of operations that are not static that have dynamic lengths… (page 5, paragraph [0049]).  Now delay logic 500 may compare the memory images, according to one or more embodiments.  Delay logic 500 may query vectors 810 and 812 and cause memory image 800 to perform a bitwise AND operation.  In the present example, this operation gives a result of 00011000 (same as the load image).  This means that there is overlap between this MVC and this load where the system is storing and loading from.  Delay logic 500 may then perform a bitwise OR operation on all bits of resulting vector, and if the result of the OR operation is a 1, delay logical 500 determines that there was overlap.  Any instance of an overlap (determined by the base/index/displacement compare and memory image check) between these two instructions is reported to instruction dependency matrix 514 (page 5, paragraph [0050])).
Regarding claim 26, Alexander describes the computer-readable storage device of claim 20 (see above), wherein the instructions, when executed by the processor, further cause the processor to: provide, to a range testing circuit, a first indication of the first scoreboard entry and a second indication of the second scoreboard entry; and based on receiving an overlap indication from the range testing circuit, determine that the first address range at least partially overlaps the second address range (Some operations have a static length… (page 5, paragraph [0047]).  There may also be instances of operations that are not static that have dynamic lengths… (page 5, paragraph [0049]).  Now delay logic 500 may compare the memory images, according to one or more embodiments.  Delay logic 500 may query vectors 810 and 812 and cause memory image 800 to perform a bitwise AND operation.  In the present example, this operation gives a result of 00011000 (same as the load image).  This means that there is overlap between this MVC and this load where the system is storing and loading from.  Delay logic 500 may then perform a bitwise OR operation on all bits of resulting vector, and if the result of the OR operation is a 1, delay logical 500 determines that there was overlap.  Any instance of an overlap (determined by the base/index/displacement compare and memory image check) between these two instructions is reported to instruction dependency matrix 514 (page 5, paragraph [0050])).
Regarding claim 27, Alexander describes the computer-readable storage device of claim 20 (see above), wherein the instructions, when executed by the processor, further cause the processor to, in response to determining that the first scoreboard entry has no dependency on any of the plurality of scoreboard entries, add an indication of the first memory access instruction to a ready buffer (If a hit (a memory overlap) is detected, the delay logic 500 can set a scoreboarding bit (not shown) on the overlapping instruction based on the position of the store in the issue queue (QPOS) (page 5, paragraph [0056]).  It is inherent that when a hit is not detected the instruction passes through without any delay).
Regarding claim 28, Alexander describes an apparatus comprising: means for retrieving a first memory access instruction from an instruction buffer (Each time an instruction comes down the pipeline, it is checked to determine if it is a store or not.  If it is, then the above information is written to the DST… (page 4, paragraph [0038])), the first memory access instruction indicating a first address range of a first memory access operation (Some operations have a static length such as a basic load which always writes 4 bytes of data… (page 5, paragraph [0047]).  There may also be instances of operations that are not static that have dynamic lengths, but many of those can be determined from the itext… (page 5, paragraph [0049])); means for adding an indication of the first memory access instruction to a first scoreboard entry of a plurality of scoreboard entries of a scoreboard (Each time an instruction comes down the pipeline, it is checked to determine if it is a store or not.  If it is, then the above information is written to the DST… Anytime a subsequent load comes down pipeline, the same information in the load is compared to store information in all valid DST entries (page 4, paragraph [0038])); and means for setting an element of a dependency matrix to have a has-dependency value indicating a dependency of the first scoreboard entry on a second scoreboard entry of the plurality of scoreboard entries, the element set to have the has-dependency value based on determining that the first address range at least partially overlaps a second address range associated with the second scoreboard entry (…The parallel table is implemented as an instruction dependency matrix in instruction dependency matrix 514 that records the dependency information for each dependency identified by the IDU unit… (page 4, paragraph [0039]).  …Memory image 800 depicts information used to determine whether there is overlap between the instructions even if the starting addresses are not the same (page 5, paragraph [0046])).
Regarding claim 29, Alexander describes the apparatus of claim 28 (see above), wherein the means for retrieving, the means for adding, and the means for setting are integrated into at least one of a home automation system, a voice-activated device, a wireless speaker and voice activated device, a portable electronic device, a car, a vehicle, a computing device, a communication device, an internet-of-things (IoT) device, a virtual reality (VR) device, a base station, a mobile device, or a combination thereof (Aspects of the present invention may improve computing system performance as a stream of instructions progresses through a processor pipeline by monitoring dependency conditions and errors, and delaying overlapping instructions to correct overlap errors (page 6, paragraph [0059])).
Regarding claim 30, Alexander describes the apparatus of claim 28 (see above), further comprising: means for updating the dependency matrix to remove any dependencies on the second scoreboard entry, the dependency matrix updated subsequent to execution of a second memory access instruction corresponding to the second scoreboard entry; and means for updating a validity indicator to mark the second scoreboard entry as available (Delay logic 500 may also update instruction dependency matrix 514 with information indicative of a dependency in an issue queue… (page 5, paragraph [0058]).  …instruction dependency matrix 514 keeps track of all dependencies in the issue queue including the present dependency.  Once the dependency is resolved, then the instruction dependency matrix 514 knows it can issue the load (page 4, paragraph [0043])).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Srinivasan et al. US Patent Application Publication No. 2014/0181476 (herein after referred to as Srinivasan).
Regarding claim 2, Alexander describes the device of claim 1 (see above), wherein the first memory access operation is stalled until the dependency of the first scoreboard entry on the second scoreboard entry is resolved (…The delay logic reports the overlap to the ISU if the load and store are using the same registers, have a similar displacement, and their memory images overlap.  Consequently, the ISU will hold off on issuing the overlapping load in the instruction pipeline until the previous store has been handled (page 4, paragraph [0038])).  While Alexander describes the use of a dependency matrix (page 2, paragraph [0022]) it does not specifically disclose wherein the dependency matrix includes a plurality of rows and a plurality of columns.  
Srinivasan describes a scheduler implementing a dependency matrix.  Specifically, it is disclosed that a Ready Matrix (also known as a dependency matrix, Wakeup Matrix or Execution Unit Matrix) tracks the availability of the source operands of each µop buffered in the RS.  The schedule Matrix selects from among the µops that are indicated as ready (e.g., source operands are ready as determined by the ready matrix) to schedule to the execution units.  The Ready Matrix has one row and one column for each µop in the RS.  If entry (i, j) in the Ready Matrix is set to 1, then the µop belonging to row i is dependent on the µop belonging to column j (page 1, paragraphs [0004] – [0005]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Srinivasan teachings in the Alexander system. Skilled artisan would have been motivated to incorporate the dependency matrix comprised of rows and columns as taught by Srinivasan in the Alexander system for effectively tracking the dependence between a plurality of operations.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as dependency matrices.  This close relation between both of the references highly suggests an expectation of success.
Claims 4, 13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander in view of Vincent et al. US Patent Application Publication No. 2017/0060579 (herein after referred to as Vincent).
Regarding claim 4, Alexander describes the device of claim 3 (see above), wherein the processor is further configured to: retrieve the indication of the second memory access instruction from the ready buffer; and initiate execution of the second memory access instruction (In some aspects, the IDU dispatches in order, identifying SOSC dependencies as we dispatch, while the ISU issues out of order using the scoreboard (which includes the SOSC dependencies reported by the IDU (page 4, paragraph [0039])).  Alexander does not explicitly disclose that the retrieval is based on a memory access arbitration technique.  
Vincent describes a processing architecture for instruction memory efficiency.  Specifically, it is disclosed that the processing core uses load and store instructions to access any of the data memories.  The memory address differentiates between the scratch pad and shared memories.  The scratch pad memory provides fast, deterministic read and write delays while the shared memory access latencies depends on the arbitration outcome for multiple simultaneous access requests to the memory but provides additional flexibility and sharing (page 28, paragraph [0360]).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Vincent teachings in the Alexander system. Skilled artisan would have been motivated to incorporate the shared memory access arbitration outcome for multiple simultaneous access requests as taught by Vincent in the Alexander system for effectively providing more flexibility and sharing in memory access.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as memory access.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 13, Alexander describes the method of claim 12 (see above), further comprising: retrieving the indication of the second memory access instruction from the ready buffer; and initiating, at the device, execution of the second memory access instruction (In some aspects, the IDU dispatches in order, identifying SOSC dependencies as we dispatch, while the ISU issues out of order using the scoreboard (which includes the SOSC dependencies reported by the IDU (page 4, paragraph [0039])).  Alexander does not explicitly disclose that the retrieval is based on a memory access arbitration technique.  
Vincent describes a processing architecture for instruction memory efficiency.  Specifically, it is disclosed that the processing core uses load and store instructions to access any of the data memories.  The memory address differentiates between the scratch pad and shared memories.  The scratch pad memory provides fast, deterministic read and write delays while the shared memory access latencies depends on the arbitration outcome for multiple simultaneous access requests to the memory but provides additional flexibility and sharing (page 28, paragraph [0360]).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Vincent teachings in the Alexander system. Skilled artisan would have been motivated to incorporate the shared memory access arbitration outcome for multiple simultaneous access requests as taught by Vincent in the Alexander system for effectively providing more flexibility and sharing in memory access.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as memory access.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 22, Alexander describes the computer-readable storage device of claim 21 (see above), wherein the instructions, when executed by the processor, further cause the processor to: retrieve the indication of the second memory access instruction from the ready buffer; and initiate execution of the second memory access instruction (In some aspects, the IDU dispatches in order, identifying SOSC dependencies as we dispatch, while the ISU issues out of order using the scoreboard (which includes the SOSC dependencies reported by the IDU (page 4, paragraph [0039])).  Alexander does not explicitly disclose that the retrieval is based on a memory access arbitration technique.
Vincent describes a processing architecture for instruction memory efficiency.  Specifically, it is disclosed that the processing core uses load and store instructions to access any of the data memories.  The memory address differentiates between the scratch pad and shared memories.  The scratch pad memory provides fast, deterministic read and write delays while the shared memory access latencies depends on the arbitration outcome for multiple simultaneous access requests to the memory but provides additional flexibility and sharing (page 28, paragraph [0360]).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Vincent teachings in the Alexander system. Skilled artisan would have been motivated to incorporate the shared memory access arbitration outcome for multiple simultaneous access requests as taught by Vincent in the Alexander system for effectively providing more flexibility and sharing in memory access.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as memory access.  This close relation between both of the references highly suggests an expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
June 15, 2022

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136